DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. The applicant argues that the Sasaki reference does not teach that the domain wall track comprises an energy gradient between the first and second ends.  The applicant notes that in Sasaki a magnetic field can be applied to the domain wall, and relies upon an external magnetic field; and argues that the claim terminology that the domain wall track “comprises an energy gradient” should be taken to mean that the gradient is part of the structure of the domain wall track, such as a non-rectangular shape or non-uniform material paraments. 
However, the specification of the application discloses that the creation of the energy gradient in the track can be accomplished by a magnetic field in communication with the track (Paragraph 6), in addition to alternative methods such as a trapezoidal shape or nonuniform material properties (Paragraph 7-8).  See also claims 19-21.  
The examiner maintains that if energy gradient is created within the track by any of the disclosed methods, then the track comprises the energy gradient.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a trapezoidal shape or nonuniform material properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (U.S. Pub #2018/0358105).
With respect to claim 29, Sasaki teaches a domain wall magnetic tunnel junction device, comprising: 
a ferromagnetic domain wall track (Fig. 2-3, 1) within which is a magnetic domain wall (Fig. 2-3, DW), wherein the domain wall track has a first fixed magnetization region (Fig. 2-3, M4) at a first end and a second fixed magnetization region (Fig. 2-3, M5) at a second end, wherein the second fixed magnetization region has a magnetic direction opposite to the first fixed 46Docket No. UTD19017-US magnetization region, and wherein the domain wall track comprises an energy gradient between the first and second ends (Paragraph 115 and 151); 
a magnetic tunnel junction (Fig. 2-3, 1c) between the first and second ends of the domain wall track, wherein the magnetic tunnel junction comprises: 
a fixed ferromagnet (Fig. 2-3, 5; Paragraph 77); 
a tunnel barrier (Paragraph 103) beneath the fixed ferromagnet; 
a free ferromagnet (Fig. 2-3, 6; Paragraph 53) beneath the tunnel barrier; and an electrically insulating, magnetic coupling layer (Fig. 2-3, 12 and Paragraph 56 and 100) between the free ferromagnet and the domain wall track, wherein the free ferromagnet is electrically isolated from, and magnetically coupled to, the domain wall track.
With respect to claim 31, Sasaki teaches that the domain wall track is z-axis polarized (Fig. 3), and wherein magnetization is in opposite directions on opposite sides of a domain wall.

Allowable Subject Matter
Claims 1-28 and 35-38 are allowed.
Claims 30, 32, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826